Name: Commission Regulation (EC) NoÃ 1477/2005 of 12 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 13.9.2005 EN Official Journal of the European Union L 236/1 COMMISSION REGULATION (EC) No 1477/2005 of 12 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 12 September 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,0 999 44,0 0707 00 05 052 100,7 999 100,7 0709 90 70 052 74,2 999 74,2 0805 50 10 052 100,1 382 64,7 388 72,6 524 55,3 528 59,2 999 70,4 0806 10 10 052 80,8 624 151,1 999 116,0 0808 10 80 388 74,7 400 80,4 508 36,5 512 69,0 528 39,5 720 37,5 800 126,8 804 60,0 999 65,6 0808 20 50 052 98,2 388 80,2 512 62,2 999 80,2 0809 30 10, 0809 30 90 052 93,6 999 93,6 0809 40 05 052 75,7 066 46,5 093 40,2 098 40,2 624 113,7 999 63,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.